Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 1 of 27 PageID 309




              UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION

 LIGIA COLCERIU, on behalf
 of herself and all others
 similarly situated,

         Plaintiff,                     Case No. 8:20-cv-01425-MSS-AAS
   v.

 JAMIE BARBARY a/k/a JAMIE
 ENGELHARDT, ENGELHART &
 Co., LLC,

      Defendants.
 _______________________/




    DEFENDANTS’ MOTION TO DISMISS AMENDED COMPLAINT
         AND INCORPORATED MEMORANDUM OF LAW
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 2 of 27 PageID 310




                                  INTRODUCTION

      The Court dismissed this action because Plaintiff “failed to allege an injury-

in-fact, and thus, failed to allege Article III standing necessary to sustain her

claim.” (ECF No. 43 at 6.) The new allegations in Plaintiff’s First Amended

Complaint (the “Amended Complaint”) fail to cure this fundamental defect.

      Plaintiff has filed at least two putative class actions predicated on the same

set of allegations: she played in multiple free “giveaway” contests in April 2020 in

search of “easy way[s] of getting money” (Am. Compl. at ¶ 63) but did not win.

Compare ECF No. 44 to Colceriu v. Influize, Ltd., Case No. 2021-CA-004981,

Complaint (Fla. 15th Jud. Cir. Ct.), attached as Exhibit 1.1 She does not allege any

actual loss. Indeed, even though the Court specifically cautioned Plaintiff that,

under Eleventh Circuit law, it was not clear that “a mere waste of time, voluntarily

expended, could suffice to establish injury-in-fact” (ECF No 43. At 5), Plaintiff’s

amended allegations plead little more than that, alleging that “[i]t took much

longer than 30 seconds” to voluntarily enter the giveaway. (Am Compl. at ¶ 64.)

Other than this loss of time, Plaintiff does not plead any purported loss or injury

that she claims was caused by Defendants.

      Plaintiff’s other new allegations are conclusory and impertinent. She claims



1The Court can take judicial notice of this filing. See, e.g., Head v. Cullen, 3:18-CV-108-
J-34MCR, 2019 WL 4451455, at *3 (M.D. Fla. Sept. 17, 2019) (courts may take judicial
notice of state court documents and filings for purposes of a motion to dismiss) (citing
cases). Plaintiff’s attorney has filed other suits with another plaintiff based on the same
allegations. See Chihaia v, Go Giveaways LLC, et al., Case No. 2021-009231-CA-01,
Complaint at ¶¶ 48-53 (11th Jud. Cir. Ct.), attached as Exhibit 2.

                                            1
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 3 of 27 PageID 311




that “[r]ight after” she entered this free “giveaway” in April 2020—at the same time

she entered into other giveaways in search of easy money (see Exs. 1 and 2)—she

began receiving “unsolicited updates and advertising”2 on her Instagram feed from

accounts that she was voluntarily following. (Am. Compl. at ¶¶ 65-67.) To be

sure, she does not allege that Defendants sent her any unwanted update or

advertising, and she does not allege any plausible allegation that Defendants

(rather than the other accounts she continued to voluntarily follow) were the cause

of her receipt of any unwanted update or advertising. Plaintiff’s new allegations

thus confirm that the only purported harm she is claiming is lost time (some

nonspecific amount of time “more” than 30 seconds) and the receipt of unsolicited

updates from Instagram accounts she was voluntarily following when she

voluntarily signed in to an Instagram platform that she voluntarily joined. She

could have clicked “unfollow”—instead, she seeks to invoke the jurisdiction of the

federal courts to try to state a federal RICO claim against a one-person business

that she is accusing of criminal conduct.

      Plaintiff’s new allegations are no more than dressed-up versions of the

allegations that the Court rejected after holding that Defendants cannot “simply

inton[e] the word ‘injury.’” (ECF No. 43 at 6.) That rule is even more clear today

than it was when Plaintiff’s first Complaint was filed. The Supreme Court made


2 These new allegations vaguely refer to inappropriate content of some of these messages
sent by these other accounts. (Am. Compl. at ¶¶ 65-67.) These allegations have no proper
purpose other than to embarrass Ms. Engelhardt (the individual defendant and owner of
the other defendant)—there is no allegation suggesting that the content of these messages
is relevant to the purported injury claimed—and are properly subject to Rule 12(f).

                                            2
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 4 of 27 PageID 312




clear earlier this year in Uzuegbunam v. Preczewski, 141 S. Ct. 792 (2021) that a

plaintiff seeking to invoke federal standing must allege “a completed violation of a

legal right,” id. at 802, and Florida courts in recent months have repeatedly

applied that rule to dismiss cases for lack of standing. See Mgmt. Props., LLC v.

Town of Redington Shores, Fla., 2021 WL 1530889, at *6 (M.D. Fla. Apr. 19, 2021)

(under Uzuegbunam, plaintiff failed to allege a “completed violation of a legal

right”); Valley Nat’l Bank v. Warren, 2021 WL 1597960, at *3-4 (M.D. Fla. Apr.

23, 2021) (plaintiff did not allege violation of a “legal right” or “harm that is

concrete”); Keim v. South Fla. Fair and Palm Beach Cty., 2021 WL 1588819, at *4

(S.D. Fla. Apr. 23, 2021) (same). Undoubtedly, there is no violation of a legal right

when someone voluntarily participates in a free giveaway and loses, and there is

no violation of a legal right from receiving purportedly unwanted messages on a

voluntary platform from accounts voluntarily followed.

      Defendants respectfully submit that Plaintiff’s claims again be dismissed for

lack of standing. And Defendants also respectfully submit that Plaintiff’s claims

are independently subject to dismissal because they fail under Federal Rules of

Civil Procedure 8(a) and 9(b). As set forth below, Plaintiff purports to bring claims

under statutes for which there is no private cause of action and which specifically

require a showing of actual injury, even though this Court already found that

“Plaintiff does not allege any specific injuries but only that she suffered a loss.”

(ECF No. 43 at 5.) As detailed below, not only did Plaintiff fail to correct the

deficiencies identified by the Court in its Order, but Plaintiff also failed to address


                                          3
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 5 of 27 PageID 313




any of the other pleading deficiencies established in Defendants’ prior Motion to

Dismiss. Accordingly, Defendants respectfully submit that Plaintiff, having been

given two chances to identify a concrete injury that simply does not exist, should

not be given a third opportunity to pursue this unprecedented theory of liability.

                           FACTUAL ALLEGATIONS

      Plaintiff remains mostly a bystander in her amended pleading. She is rarely

referenced in the copy-and-paste allegations her attorney has used in at least three

lawsuits (see supra at Exs. 1 and 2) that compare the widely-popular free giveaways

played by millions on Instagram to a “bank heist.” (Am. Compl. at ¶ 71 n.8.) She

alleges that these free giveaways are “illegal lotteries” that “omit crucial and

required information from their posts or tell outright lies” to convince Instagram

users to voluntarily participate in these free contests. (Id. at ¶¶ 21, 57.) The

defendants sued by Plaintiff in this and other cases are alleged to be organizers of

these free giveaways who collect money from Instagram “micro-influencers” who

want to increase their “followers” on Instagram, and then invite Instagram users

to participate in free “giveaways” by clicking “follow” on the “micro-influencers’”

Instagram profiles. (Id. at ¶¶ 21-22.)

      The limited allegations that actually relate to Plaintiff allege that she (i)

learned of the April 2020 contest, “an easy way of getting money,” through

accounts she already followed, (ii) researched Defendants’ account and the profiles

of “all” influencers promoting the lottery, and (iii) knew she would receive updates,

posts, and stories from the “micro-influencer” accounts she was required to follow.


                                         4
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 6 of 27 PageID 314




(Id. at ¶¶ 7, 48, 62, 63.)3 Yet, she voluntarily clicked “Follow” on those accounts,

taking over “30 seconds,” so she could potentially win a prize. (Id. at ¶ 63.)

       In response to the Court’s dismissal of her prior pleading, her Amended

Complaint now alleges without any plausible factual support that Plaintiff thinks

that, by following these accounts, others had “access to her data.” (Id. at ¶ 65.) She

does not allege what access to her data anyone had, whether any of that data

actually was accessed, and does not even allege that it was non-public data—which

she could not, as she voluntarily published that data on Instagram. She also alleges

that she started receiving “unsolicited updates and advertising” on her Instagram

feed from each of the accounts she voluntarily followed (id. at ¶ 66) without

plausibly linking any of these messages to conduct by the Defendants. Finally, she

alleges that she wasted “time following 62 unrelated accounts” and “had to

continue to parse through her feed and these accounts to determine who had won

the lotter[y] [and] how and when the prize was awarded.” (Am. Compl. at ¶ 70.)4




3 Plaintiff says she was not told that the “influencers” were “paid to advertise the lottery”
or that “micro-influencers paid [Defendants]” to be placed on the list of profiles to be
“followed” to participate in the lotteries. (Id. at ¶¶ 57, 59, 63). But her other allegations
contradict these claims. She alleges that Engelhardt & Co.’s website plainly disclosed that
“influencers” whose profiles she clicked to “follow” were charged to grow their audience
through giveaways with high-profile influencers. (Id. at ¶¶ 42, 43, 46, 59, 62, Ex. 2.)
4 Plaintiff’s Amended Complaint does not and cannot add any allegations supporting her

claim that the giveaway was illegal. She alleges only that she “never received a prize” while
Defendants supposedly “became richer.” (Id. at ¶¶ 69, 70.) But Plaintiff does not plead
any facts showing that the giveaway was “manipulated or rigged,” arbitrarily removed or
disallowed her entry, “fail[ed] to award prizes offered,” or used material that was “false,
deceptive, or misleading.” See Fla. Stat. § 849.094(2)(a)-(d).

                                             5
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 7 of 27 PageID 315




           MEMORANDUM OF LAW AND LEGAL ARGUMENT

I.    PLAINTIFF HAS NOT PLEADED A CONCRETE INJURY
      SUFFICIENT TO ESTABLISH ARTICLE III STANDING.

      A.     Legal Standard
      Article III of the United States Constitution defines the role of the judiciary

as resolving “Cases” and “Controversies.” Art. III, § 2; Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016), as revised (May 24, 2016). Standing to sue is a “core

component” of this case or controversy requirement, “limit[ing] the category of

litigants empowered to maintain a lawsuit in federal court to seek redress for a

legal wrong.” Id.; Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). A party

invoking federal jurisdiction must “clearly . . . allege facts” showing standing for

each claim and form of relief before a court may exercise jurisdiction. TransUnion

LLC v. Ramirez, 141 S. Ct.        2190, 2200 (2021); Spokeo, 136 S. Ct. at 1548

(quotations and citations omitted).        Conclusory allegations are insufficient.

Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917, 924-25 (11th Cir. 2020).

      The issue before the Court is again the first element of standing—injury-in-

fact. A plaintiff must establish an injury in fact that is “‘concrete and particularized’

and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at

1548 (quoting Lujan, 504 U.S. at 560). “[T]he requirement of injury in fact is hard

floor of Article III jurisdiction that cannot be removed by statute.” Salcedo v.

Hanna, 936 F.3d 1162, 1167 (11th Cir. 2019) (quotation omitted).

      B.     Plaintiff fails to plead a concrete and particularized injury.

      To allege a particularized injury, the plaintiff must allege facts showing that



                                           6
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 8 of 27 PageID 316




she has suffered some actual or threatened injury that “affects the plaintiff ‘in a

personal individual way.’ ” (See ECF No. 43 at 4 (citing Spokeo, 136 S. Ct. at 1548).)

A “statutory violation alone is not a concrete injury.” (ECF No. 43 at 4 (citing

Muransky, 979 F.3d at 925).) A plaintiff must allege that she “suffer[ed] a harm

directly from the defendant’s violation of a statute.” (Id. (citing Muransky, 979

F.3d at 926)); see Whisman v. Designer Brands Inc., 2021 WL 2389544, at *2 (S.D.

Fla. June 11, 2021) (finding insufficient bare allegations of recognized harms

statute was designed to prevent).

      To allege a “concrete” injury, “the injury must be ‘real,’ meaning that ‘it must

actually exist’ and not ‘abstract,’” or “hypothetical or speculative.” (ECF No. 43 at

4 (citing Spokeo, 136 S. Ct. at 1548); Salcedo, 936 F.3d at 1167. “Central to

assessing concreteness is whether the asserted harm has a ‘close relationship’ to a

harm traditionally recognized as providing a basis for a lawsuit in American

courts.” TransUnion LLC, 141 S. Ct. at 2200. Stated differently, to show an injury-

in-fact a plaintiff must allege “a completed violation of a legal right.” See

Uzuegbunam, 141 S. Ct. at 802; see also Mgmt. Properties, LLC, 2021 WL

1530889, at *6 (plaintiff failed to allege facts connecting nominal damages to a

“completed violation of a legal right”) (analyzing Uzuegbunam).

             1.    Plaintiff’s allegations of wasted time do not allege an
                   injury-in-fact.

      In dismissing Plaintiff’s prior Complaint, the Court cautioned Plaintiff that

although she had not alleged that her “time was wasted or the degree to which it



                                          7
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 9 of 27 PageID 317




was wasted by Defendant’s actions,” doing so in an amended pleading would not

necessarily suffice under Eleventh Circuit law. (ECF No. 43 at 5.) Plaintiff’s

Amended Complaint ignores the direction provided by the Court, alleging

repeatedly as the basis for her claims that the Defendants purportedly caused her

to voluntarily waste time. (Am Compl. at ¶¶ 64 (it “took much longer than 30

seconds” to enter the giveaway), 70 (she “spen[t] time following 62 unrelated

accounts”), and 82 (she “lost her time in order to enter in the lottery).) Under

settled Eleventh Circuit law, these allegations do not suffice to state an injury-in-

fact.

        In Salcedo, 936 F.3d at 1167, 1171-72, the Eleventh Circuit concluded that

allegations of “brief, inconsequential, annoyance” resulting from review of a text

message and other “isolated, momentary, and ephemeral” harms emanating from

that technical statutory violation are not concrete injuries and, thus, “not a basis

for invoking the jurisdiction of the federal courts.”5 (Emphasis added).

Other decisions from the Eleventh Circuit emphasize the point. Likewise, in

Muransky, the Court held that a statutory violation alone (printing a receipt

without truncating personal information) was not a concrete injury. 979 F.3d at

931. It also held that wasted time “destroying or safeguarding his receipt” would


5 Florida courts have applied Salcedo to dismiss cases where the alleged injury is time
wasted from review of multiple text messages. See Eldridge v. Pet Supermarket, Inc.,
2020 WL 1475094, at *6 (S.D. Fla. Mar. 10, 2020) (no injury-in-fact where plaintiff
received five text messages that wasted his time and depleted battery); Fenwick v.
Orthopedic Specialty Institute, PLLC, 2020 WL 913321, at *4 (S.D. Fla. Feb. 4, 2020)
(Strauss, M.J.) (recommending that “time spent investigating the sender” of three text
messages did not establish a concrete injury for Article III standing).

                                          8
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 10 of 27 PageID 318




 not have been a concrete injury because “plaintiffs ‘cannot manufacture standing

 merely by inflicting harm on themselves.’” Id. (quotation omitted).

       In Grigorian v. FCA US LLC, the Eleventh Circuit again held that wasted

 time was not “sufficiently concrete to constitute an injury in fact.” 838 F. App’x

 390, 394 (11th Cir. 2020). There, the plaintiff claimed she lost time, while

 “studying for the Florida bar exam,” listening to a voicemail and then researching

 “how her information was obtained and why she was being called.” Id. at 393. She

 alleged no other harm or loss.6 Thus, Plaintiff’s bare allegations of wasted time,

 voluntarily expended so she could potentially win a free prize, do not establish a

 concrete injury.

              2.     Plaintiff’s other amended allegations offer conclusory
                     assertions that the Eleventh Circuit has expressly
                     deemed insufficient to constitute an Article III injury.

       The Eleventh Circuit has expressly held that, although allegations of injury-

 in-fact may be general, they must be factual, and they must be plausible:

       At the pleading stage of a case, general factual allegations of injury can
       suffice. But that is not a free pass—these general factual allegations
       must plausibly and clearly allege a concrete injury. Mere
       conclusory statements do not suffice. . . . We will not imagine or
       piece together an injury sufficient to give a plaintiff
       standing when it has demonstrated none, and we are
       powerless to create jurisdiction by embellishing a deficient allegation
       of injury.

 Muransky, 979 F. 3d at 924-25 (citations and quotations omitted) (emphasis


 6 Plaintiff’s only reference to “emotional anguish” is a lone conclusory allegation in her
 negligent misrepresentation claim that is unsupported by any plausible factual
 allegations. This is plainly insufficient under Muransky, 979 F.3d at 924-25 (a plaintiff
 cannot prove standing with conclusory allegations).

                                             9
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 11 of 27 PageID 319




 added). Plaintiff’s new allegations plainly fail under this standard.

       Plaintiff’s Amended Complaint first adds a conclusory allegation that, by

 voluntarily following the alleged Instagram accounts, she gave them and

 Defendants “access to her data.” (Id. at ¶ 65.) But there is no allegation of what

 data she allegedly gave them, no allegation that this was nonpublic data (Instagram

 is, of course, a public platform), no allegation that Plaintiff involuntarily gave

 access to that data—to the contrary, she expressly alleges that she voluntarily

 followed these accounts—and no allegation that any of her data was actually

 accessed. These allegations of the purported “risk” that her data was accessed are

 plainly too speculative to confer standing. See Valley Nat’l Bank, 2021 WL 159760,

 at *4 (dismissing claim for lack of standing where it was “based on a chain of

 contingencies that relies on speculation and assumptions to come to fruition”)

 (quotations and citations omitted).

       Plaintiff’s other allegations are similarly implausible and lacking in any

 factual support. Plaintiff claims that “[r]ight after” she played in Defendants’ free

 giveaway, she began receiving unwanted messages on her Instagram feed from the

 accounts that she voluntarily continued to follow. (Am. Compl. at ¶¶ 65-67.) But

 Plaintiff does not and cannot allege that she suffered any concrete and

 particularized injury from receiving messages on an Instagram platform that she

 voluntarily uses from accounts she voluntarily follows. And Plaintiff wholly fails

 to draw any link between the mere receipt of an unwanted message on a public




                                          10
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 12 of 27 PageID 320




 social media platform and any conduct by Defendants.7 Article III standing

 demands that Plaintiff demonstrate this link. See Muransky, 979 F.3d at 924 (“For

 a party to have standing to bring a lawsuit, it must have (1) suffered an injury in

 fact, (2) that is fairly traceable to the challenged conduct of the

 defendant, and (3) that is likely be to redressed by a favorable judicial decision”)

 (citations and quotations omitted) (emphasis added).

        The Eleventh Circuit’s requirement that Plaintiff plausibly and clearly allege

 a concrete injury is plainly not satisfied by her conclusory claim that her Instagram

 feed was briefly “invaded” by accounts she was voluntarily following when she

 voluntarily signed in to an Instagram platform that she voluntarily joined.

 Indeed, her claim is virtually unprecedented, except for the fact that she is also

 trying to bring the same claim in state court.8 But she should not be permitted to

 invoke federal jurisdiction (after petitioning the federal court to proceed in forma

 pauperis, which she has not done in her other matter where she is pursuing foreign

 service against one of the defendants) based on her voluntary participation on a

 social media platform to earn money in a free giveaway.

        Plaintiff’s allegations independently fail because, even if they had been



 7  In fact, she does not even allege she ever followed Defendants’ Instagram account, and,
 in any event, alleges she knew she would receive content from those accounts she
 followed. (Id. at ¶ 7.)
 8
   As noted supra at 1-2 and n.1, Plaintiff has filed at least one other nearly-identical lawsuit
 against another company that was offering a free giveaway that she entered into during
 the same month alleged here. In other words, Plaintiff is pursuing copycat class actions
 because, according to her own allegations, she played in a free giveaway that caused her
 to receive unwanted messages, after which she then played in another free giveaway.

                                               11
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 13 of 27 PageID 321




 pleaded with factual detail, they still would not allege the violation of any

 cognizable legal right under recent Supreme Court guidance. See TransUnion, 141

 S. Ct. at 2203, 2206 (claims cannot proceed if plaintiff “has not suffered …

 cognizable intangible harm traditionally recognized as providing a basis for a

 lawsuit in American courts” caused by defendants); Uzuegbunam, 141 S. Ct. at 802

 (plaintiff must allege “a completed violation of a legal right”). Florida courts in the

 last few months have consistently applied this precedent to demonstrate claims

 where, like here, no violation of a legal right was or could be alleged.

       For example, in Mgmt. Properties, LLC, 2021 WL 1530889, at *6, Judge

 Covington found that plaintiff had not alleged an injury because it had not alleged

 “any facts … connect[ing] its nominal damages … to a completed violation of a legal

 right” based on the statutory violation. There, plaintiff claimed injury in part

 because data generated by third party platforms based on information voluntarily

 provided to that platform by plaintiff, among others, was shared with third parties.

 The court concluded that plaintiff could not articulate a recognized injury from

 “platforms sharing such generic, aggregated data” voluntarily provided. Id.

       Similarly, in Valley National Bank, 2021 WL 1597960, at *4, Judge Mizelle

 held that Valley National “likely cannot satisfy the injury in fact requirement of an

 ‘invasion of a legally protected interest’ to establish Article III standing.” The court

 noted that Valley National “purports to vindicate the public harm of an unfair

 bankruptcy proceeding … and not a private right” and, thus, found that “[w]ithout

 a duty owed, Valley National finds itself without an injury.” Likewise, Plaintiff here


                                           12
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 14 of 27 PageID 322




 alleges no duty owed or no violation of any legal right—Plaintiff is alleging a

 purported harm based entirely on her participation in a voluntary, free giveaway

 where she was contacted after voluntarily following other accounts during her

 voluntarily use of the Instagram platform. Like in Valley National Bank, Plaintiff

 fails to identify any “actual injury.” Id. at *3.9

 II.    PLAINTIFF’S COMPLAINT FAILS TO STATE A CLAIM UNDER
        FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

        Plaintiff’s claims can also be dismissed because Plaintiff fails to plead any of

 her claims with the facts required under the Federal Rules of Civil Procedure.

        A.     Legal Standard

        A claim should be dismissed under Rule 12(b)(6) if, accepting the well-

 pleaded allegations as true, a plaintiff is unable to state enough facts to establish

 that it is plausible the plaintiff is entitled to relief. Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 560 (2007). A “bare assertion” and “conclusory allegation[s]” will

 not suffice. Twombly, 550 U.S. at 556-57. Thus, naked allegations without factual


 9 Plaintiff’s claim-specific allegations of injury fare no better. In Count I, Plaintiff does not
 allege any injury at all arising from purported violations of section 849.094, Florida
 Statutes. (Am. Compl. at ¶¶ 90-93.) Moreover, Plaintiff has pursued claims under section
 772.104 and FDUTPA, which require Plaintiff to plead actual injuries, alleging only
 entitlement to minimum damages for the former and “a loss” for the latter. (Id. at ¶¶ 97,
 115.); see Meridian Tr. Co. v. Batista, 2018 WL 4760277, at *4 (S.D. Fla. Sept. 30, 2018)
 (the “connection between the racketeering activity and the injury can be neither remote,
 purely contingent, nor indirect”); Dorestin v. Hollywood Imps., Inc., 45 So. 3d 819, 824
 (Fla 4th DCA 2010) (“Proof of actual damages is necessary to sustain a FDUTPA claim.”);
 Jovine v. Abbott Laboratories, Inc., 795 F. Supp. 2d 1331, 1344 (S.D. Fla. 2011)
 (dismissing claim for failure to plead actual damages). The common law claims fail
 because Plaintiff again alleges that she “continue[s] to suffer injuries as a result of
 Defendants’ behaviors” and adds only conclusory allegations of lost time and emotional
 anguish to her misrepresentation claim. (Am. Compl. at ¶¶ 100, 107.)



                                                13
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 15 of 27 PageID 323




 enhancements “stop[] short of the line between possibility and plausibility of

 entitlement to relief.” Id. (internal quotations omitted). A plaintiff must “include

 factual allegations for each essential element.” GeorgiaCarry.Org, Inc. v. Georgia,

 687 F.3d 1244, 1254 (11th Cir. 2012).

       Federal Rule of Civil Procedure 9(b) applies to claims that sound in fraud,

 and provides that “the circumstances constituting fraud . . . shall be stated with

 particularity.” Plaintiff’s claims for negligent misrepresentation and FDUTPA

 both sound in fraud. (Am. Compl. at ¶¶ 21, 46, 80, 82 (alleging fraud)).)

       B.     Plaintiff has failed to state a claim for Defendants’
              purported operation of illegal Florida lotteries.

              1.    Section 849.094 is a criminal statute with no private
                    cause of action.

       Count I purports to state a claim under section 849.094, Florida Statutes, a

 criminal statute titled, “Game promotion in connection with sale of consumer

 products or services.” It does not provide a private cause of action and Plaintiff

 cannot state a civil claim under the Civil Remedies for Criminal Practices Act,

 sections 772.101, et seq., because it is not a “criminal activity” under section

 772.103, Florida’s Racketeer Influenced and Corrupt Organizations Act (“RICO”).

 Further, as argued infra, Plaintiff does not allege facts to establish a violation of

 section 894.094 as a predicate act for her FDUTPA claim.

              2.    Section 772.104 requires Plaintiff to allege, inter alia,
                    a pattern of criminal activity and actual injury.

       In Count II, Plaintiff purports to state a claim under section 849.09, which

 makes it a crime to “set up, promote, or conduct any lottery for money or for


                                          14
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 16 of 27 PageID 324




 anything of value.” Fla. Stat. § 849.09. It does not provide a private cause of action.

 Thus, any civil claim for violations of section 849.09 must be pursued under

 sections 772.101-104, Florida Statutes. Section 772.104 provides civil remedies for

 a plaintiff who proves by clear and convincing evidence a violation of section

 772.103, Florida’ RICO. Section 772.103(1) provides that is unlawful for any person

 “[w]ho has with criminal intent received any proceeds derived … from a

 pattern of criminal activity … to use or invest … any part of such proceeds …

 in the establishment or operation of any enterprise. Id. (emphasis added.)

       “Criminal activity” means to commit or to attempt to, conspire to, or solicit

 another to commit certain expressly identified crimes, such as section 849.09. Fla.

 Stat. § 772.102(1)(a)31.“Pattern of criminal activity” means “engaging in at least

 two incidents of criminal activity that have the same or similar intents, results,

 accomplices, victims, or methods of commission or that … are interrelated by

 distinguishing characteristics and are not isolated incidents.” Fla. Stat. §

 772.102(4). An “Enterprise” “means any individual, … corporation, or other legal

 entity, or any … group of individuals associated in fact.” Fla. Stat. § 772.102(3).

       Florida’s RICO act requires allegations of “ongoing criminal behavior” that

 are similar and interrelated.10 See Landmark Bank, N.A. v. Cmty. Choice Fin., Inc.,

 2017 WL 4310754, at *17 (S.D. Fla. Sept. 28, 2017). Where crimes are not alleged

 to be ongoing, “[p]redicate acts extending over a few weeks or months and


 10“Florida looks to federal authority regarding the interpretation and application of its
 [RICO] act.” Palmas Y Bambu, S.A. v. E.I. Dupont De Nemours & Co., Inc., 881 So. 2d
 565, 570 (Fla. 3d DCA 2004).

                                            15
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 17 of 27 PageID 325




 threatening no future criminal conduct do not satisfy this requirement.” Id.

 Moreover, an individual defendant, or the same person referred to by a different

 name, is not an “enterprise.” See Palmas Y Bambu, S.A., 881 So. 2d at 565.

       Finally, plaintiff must show an actual injury directly caused by the RICO

 violation. See Meridian Tr. Co., 2018 WL 4760277, at *4 (the “connection between

 the racketeering activity and the injury can be neither remote, purely contingent,

 nor indirect”); Bortell, 2 So. 3d at 1047 (“Indirect harm is insufficient”).

                     a.     Plaintiff has failed to allege the elements
                            necessary for a claim under section 772.104.

       Plaintiff’s claim for operation of illegal lotteries should be dismissed for at

 least four reasons. First, Plaintiff has not sufficiently pleaded a civil claim under

 section 772.103 because she does not allege Defendants acted with criminal intent.

 Failure to plead criminal intent is fatal to such claims.11 See, e.g., quoting Ginsberg

 v. Lennar Florida Holdings, Inc., 645 So. 2d 490, 502 (Fla. 3d DCA 1994)

 (directing trial court to dismiss complaint because plaintiff did not allege criminal

 intent); Nat. Answers, Inc. v. SmithKline Beecham Corp., 2005 WL 8166086, at

 *5 (S.D. Fla. Feb. 7, 2005) (failure to allege criminal intent is fatal).

       Second, Plaintiff does not sufficiently plead any facts showing a “pattern”

 of ongoing or related criminal activity. She merely alleges that she participated in

 one lottery “on or about April 2020” (Am. Compl. at ¶ 61) and concludes

 Defendants “run illegal lotteries” and do so “on a recurring basis.” (Id. at ¶¶ 21


 11See also Signeo Int’l Ltd. v. Wade, 2013 WL 12153590, at *6 (M.D. Fla. Apr. 1, 2013)
 (failure to identify which subsection of section 772.103 is alleged warrants dismissal).

                                            16
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 18 of 27 PageID 326




 (“run illegal lotteries”), 60 (“running her illegal lotteries on a recurring basis”), 95

 (“organizing lotteries”), 96 (“organizing the lotteries on a recurring basis, at least

 twice a month in a well-established and predictable pattern”).) These conclusory

 allegations are insufficient. See Ginsberg, 645 So. 2d at 501 (holding conclusive

 allegations of continuity lacking factual allegations were insufficient); see Ferrell

 v. Durbin, 311 F. App’x 253, 256 n.6 (11th Cir. 2009) (affirming dismissal due to

 “scant allegations” of predicate acts committed over limited time frame).12

        Third, Plaintiff does not plead that proceeds derived from the criminal

 activity were used in the establishment or operation of any enterprise. Defendants

 are alleged to be one and the same and Plaintiff does not identify any individuals

 as associates or employees. Thus, Defendants are not alleged to be and cannot be

 an “enterprise.” See Palmas Y Bambu, S.A., 881 So. 2d at 575 (noting company and

 personnel “do not form an enterprise” under RICO where they “associate together

 to commit a pattern of predicate acts in the course of their employment and on

 behalf of the corporation”) (quotation omitted).




 12 Plaintiff’s other allegations of related criminal activity are similarly threadbare and,
 thus, insufficient: (1) method of commission (i.e., Defendants “advise ‘influencers’ to …
 tell outright lies,” “ask[] users to like a plethora of unrelated accounts,” and “advertise
 these games of chance mainly via Instagram Stories” (Am. Compl. at ¶¶ 21, 22, 74)); (2)
 results (i.e., “Plaintiffs are not winning anything,” but alleging at least one winner (id. at
 ¶¶ 26, 76)); (3) accomplices (i.e., identifying “influencers” who have promoted lotteries
 without details about their involvement or lotteries in which they participated (id. at ¶¶
 47, 57, 62, 63, 72), and referring to “influencers” generally (id. at ¶¶ 47 (“and many more”
 influencers), 57 (“few influencers”), and 74 (“‘influencers’ advertise these games of
 chance”)); and (4) victims (i.e., “Instagram users,” “thousands of similar situated
 individuals,” and all followers of @jbsocialcollective because, “upon belief,” they are “only
 following it because they were participants in one of her lotteries” (id. at ¶¶, 21, 24, 79)).

                                              17
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 19 of 27 PageID 327




       Fourth, as argued supra, Plaintiff does not plead any specific injury or

 harm proximately caused by the alleged pattern of illegal lotteries. This is fatal to

 Plaintiff’s claim, not only because Plaintiff cannot demonstrate standing, but

 because Plaintiff has not alleged an injury, a requirement to recover minimum

 damages. See Meridian Tr. Co., 17-23051, 2018 WL 4760277, at *4 (failure to allege

 specific conduct that caused injury is fatal); Bortell, 2 So. 3d at 1047 (affirming

 dismissal where plaintiff did not allege RICO violation caused harm); Fla. Stat. §

 772.104(1) (requiring proof “by clear and convincing evidence that he or she has

 been injured” to recover minimum damages) (emphasis added).13

       C.     Plaintiff has failed to allege any detriment sufficient to state
              a claim for unjust enrichment or that she lacks an adequate
              remedy of law.

       Plaintiff’s unjust enrichment claim in this second pleading is identical to

 the first complaint. Thus, it should be dismissed for the same reasons argued in

 the Initial MTD and incorporated herein. (See Initial MTD at 16-18.) Namely, (1)

 she has not alleged that she lacks an adequate remedy at law and, to the contrary,

 has brought other claims at law based on the same alleged conduct (Am. Compl. at

 ¶¶ 99-103), (2) she has not alleged that she conferred a direct benefit on

 Defendants because Defendants were allegedly paid by influencers (id. at ¶ 73),




 13Plaintiff also alleges conduct squarely within an exception to the statute – a nationally
 advertised drawing or game of chance. Fla. Stat. § 849.09; see Ginsberg, 645 So. 2d at 501
 (Florida RICO inapplicable without criminal activity). Plaintiff alleges Defendants are
 located in California and operate “game[s] of chance” on a global platform of over 100
 million users. (Am. Compl. at ¶¶ 4-6, 21, 33-34.)

                                             18
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 20 of 27 PageID 328




 and (3) she has not alleged facts showing an “inequitable result” because she has

 not alleged any harm, only that she “continue[s] to suffer injuries” (id. at ¶ 100).

       D.     Plaintiff has failed to adequately allege the elements of her
              negligent misrepresentation claim.

       Plaintiff’s second pleading adds one conclusory allegation to its negligent

 misrepresentation claim—“Plaintiffs promoted their illegal lotteries on Instagram,

 as bona fide ‘giveaways.’” (Am. Compl. at ¶ 106.) Thus, as argued in the Initial

 MTD, Plaintiff still does not plead any facts supporting this claim other than her

 allegation by implication that the “giveaway” was not a bona fide one. (Initial MTD

 at 19.) Moreover, as argued supra, Plaintiff does not allege that she was injured

 due to her purported reliance on any misrepresentation or omission. Plaintiff’s

 misrepresentation claim requires her to “plead some injury” resulting from acting

 in justifiable reliance upon Defendants’ misrepresentation. Prohais, 485 F. Supp.

 2d at 1334 (dismissing negligent misrepresentation claim).

       E.     Plaintiff has failed to allege a claim under FDUTPA.

       Under Florida law, plaintiffs alleging a FDUTPA violation must allege and

 prove a deceptive or unfair practice, causation, and actual damages. See Parr v.

 Maesbury Homes, Inc., 2009 WL 5171770, at *6 (M.D. Fla. Dec. 22, 2009). The

 remedies available to claimants under FDUTPA are set forth in § 501.211. FDUTPA

 provides that “anyone aggrieved by a violation of this part may bring an action to

 obtain a declaratory judgment that an act or practice violates this part and to enjoin

 a person who has violated, is violating, or is otherwise likely to violate this part.”

 Fla. Stat. § 501.211(1). Moreover, “[i]n any action brought by a person who has

                                          19
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 21 of 27 PageID 329




 suffered a loss as a result of a violation of this part, such person shall recover

 actual damages, plus attorney’s fees and court costs as provided in Section

 501.2105.” Fla. Stat. § 501.211(2) (emphasis added).

       Plaintiff’s FDUTPA claim should be dismissed for several reasons. First, as

 argued supra at 11-12, Plaintiff’s claim sounds in fraud and must be pleaded with

 particularity under Rule 9(b). Plaintiff fails to plead with particularity any

 deceptive conduct sufficient to demonstrate a deceptive or unfair practice. Indeed,

 Plaintiff fails to specifically identify any deceptive or fraudulent conduct relating

 to her participation in the giveaway.

       Second, Plaintiff fails to adequately allege that Defendants engaged in any

 predicate act that would constitute a deceptive or unfair practice. Section

 501.203(3)(c), Florida Statutes, states that a violation of any law “which proscribes

 unfair methods of competition, or unfair, deceptive, or unconscionable acts or

 practices” may serve as a predicate deceptive or unfair practice for a FDUTPA

 claim. Parr, 2009 WL 5171770, at *6. The text of a statute also may expressly state

 that it is to serve as a FDUTPA predicate. Id. (citing Feheley v. LAI Games Sales,

 Inc., 2009 WL 2474061 at *4 (S.D. Fla. Aug.11, 2009) (finding that Florida Statute

 § 849.15 fails to serve as per se FDUTPA predicate because it does not include

 express language to that effect).

       Here, even if Plaintiff had adequately pleaded a violation of Section 849.09

 of the Florida Statutes—which she did not—purported violations of section 849.09




                                          20
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 22 of 27 PageID 330




 are not expressly or impliedly per se violations of FDUTPA.14 Plaintiff, as a result,

 alleges that Defendants’ purported conduct constitutes a per se violation of 15

 U.S.C. § 45(a), which Plaintiff alleges is a per se FDUTPA violation. (Am. Compl.

 at ¶¶ 109-111.). But her bare allegations and the text of 15 U.S.C. § 45(a) belie this

 claim, and her other allegations just trace FDUTPA’s statutory requirements.15

 Courts routinely dismiss claims based on such conclusory allegations.16

        Third, Plaintiff has failed to plead any actual damages. See Dorestin, 45 So.

 3d at 824 (“Proof of actual damages is necessary to sustain a FDUTPA claim.”);

 Jovine, 795 F. Supp. 2d at 1344 (dismissing claim for failure to plead actual

 damages); Parr, 2009 WL 5171770, at *8 (same). As discussed throughout this

 Motion, Plaintiff has not alleged any injury resulting from Defendants’ purported

 conduct, and even the most generous reading of her pleadings shows that she

 thinks she was harmed by wasting time clicking “Follow” a bunch of times on




 14 Plaintiff’s FDUTPA claim fails because she has not alleged a violation of section 849.09.
 See Mandala v. Tire Stickers, LLC, 829 F. App’x 896, 902 (11th Cir. 2020) (claim
 dismissed because plaintiff failed to state predicate claims). Moreover, section 849.09
 facially prohibits any Florida lottery and, thus, does not impliedly seek to regulate
 deceptive or unfair practices because it does not expressly relate to such practices. See
 Feheley, 2009 WL 2474061, at *3 (gambling statute is not per se FDUTPA violation and
 noting “no Florida court has ever cited it as a FDUTPA predicate”).
 15 In Count I, Plaintiff alleges the conclusion that “Defendants engaged in practices that

 are in violation of § 849.094, Fla. Stat.” a per se FDUTPA violation. (Am. Compl. at ¶ 93.)
 But Plaintiff does not allege the statutory requirements to show a violation of section
 849.094. See Fla. Stat. § 849.094(1) (lottery must be “in connection with and incidental
 to the sale of consumer products or services”); Fla. Stat. § 849.094(2)(a)-(e) (listing
 elements of an unlawful lottery); Fla. Stat. § 849.094(3)-(7) (listing other requirements).
 16 See, e.g., HW Aviation LLC v. Royal Sons, LLC, 2008 WL 4327296, at *6 (M.D. Fla.

 Sept. 17, 2008) (conclusory allegations insufficient under FDUTPA).

                                             21
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 23 of 27 PageID 331




 Instagram. Such an allegation clearly does not plead actual damages sufficient to

 support a FDUTPA claim.

       For example, in Baptist Hosp., Inc. v. Baker, 84 So. 3d 1200, 1204–05 (Fla.

 1st DCA 2012), the First District affirmed the decision that a Plaintiff had no right

 to recover for a FDUTPA claim challenging hospital liens where the plaintiff

 suffered no “actual damages” as a result of the liens. He testified that he did not

 anticipate any financial gains from the lawsuit or “actual damages as a result of the

 imposition or payment of the lien,” and the court thus found that he could not

 maintain a FDUTPA claim. Id. Likewise, in City First Mortg. Corp. v. Barton, the

 Fourth District rejected a borrower’s FDUTPA claim where the borrower

 essentially argued that he had wasted time trying to refinance a loan based on a

 lender’s misrepresentations. 988 So. 2d 82, 86 (Fla. 4th DCA 2008) (FDUPTA

 does not provide for “compensation for subjective feelings of disappointment”)

 (quoting Butland, 951 So. 2d at 873). Florida courts have ruled similarly in other

 cases where the plaintiff could not allege any tangible injury or out-of-pocket loss.

 See Licul v. Volkswagen Grp. of Am., Inc., 2013 WL 6328734, at *5 (S.D. Fla. Dec.

 5, 2013) (because the plaintiff did not suffer any out-of-pocket lost for failure to

 disclose a car defect, she “did not suffer the loss of any value in the [car] that could

 constitute ‘actual damages’”).17 Because Plaintiff suffered no actual damages

 resulting from Defendants’ alleged conduct, she cannot state a FDUTPA claim.


 17Plaintiff’s request for statutory damages does not change this analysis. See Plain Bay
 Sales, LLC v. Gallaher, 2019 WL 3429137, at *5 (S.D. Fla. May 3, 2019) (bare allegations
 of violations of Florida Administrative Code were insufficient to state FDUTPA claim).

                                           22
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 24 of 27 PageID 332




 III.   PLAINTIFF HAS NOT PLEADED A BASIS FOR PERSONAL OR
        VICARIOUS LIABILITY AGAINST MS. ENGELHARDT.

        Defendants argued in the Initial MTD that Plaintiff’s allegations violated the

 “fundamental principle of Anglo-American law that a business operating as a

 legally recognized entity is separate and distinct from its owners” by improperly

 commingling the Ms. Engelhardt with Engelhardt & Co. seemingly without rhyme

 or reason. (Initial MTD at 23-25 (citing Hard Candy, LLC v. Hard Candy Fitness,

 LLC, 106 F. Supp. 3d 1231, 1240 (S.D. Fla. 2015) (quoting 114 A. Jur. Proof of Facts

 3d 403 (2015)).) Despite a second chance, Plaintiff did not alter her allegations.

 Plaintiff’s claim against Ms. Engelhardt should be dismissed with prejudice.

        To state a claim based on vicarious liability, a plaintiff must plead facts

 establishing either actual or apparent agency in addition to the elements of the

 underlying tort “for which the plaintiff seeks to hold the principal liable.” See

 Honig v. Kornfeld, 339 F. Supp. 3d 1323, 1347-48 (S.D. Fla. 2018) (quoting

 Goldschmidt v. Holman, 571 So. 2d 422, 423 (Fla. 1990)). Florida law imposes the

 same requirements for a pleading that seeks to pierce the corporate veil or plead

 an alter ego theory. See Omega Psi Phi Fraternity, Inc. v. HCE Group of

 Companies, Inc., 2011 WL 13228098, at *3 (S.D. Fla. Oct. 19, 2011) (“plaintiff

 seeking to pierce the corporate veil bears a very heavy burden” and dismissing

 claims against company owner).

        Notwithstanding hornbook law, Plaintiff’s sole allegation in support of her

 attempt to hold Ms. Engelhardt personally liable in this case remains that she is

 the “principal” of Engelhardt & Co. and “acting alone or in concert with others,

                                          23
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 25 of 27 PageID 333




 formulated, directed, controlled, had the authority to control, or participated in . .

 . the acts and practices set forth in this Complaint.” (Am. Compl. at ¶ 35.)

       Plaintiff'’s pleadings are procedurally and factually deficient to state a claim

 against Ms. Engelhardt for personal or vicarious liability. Indeed, Florida law

 requires that vicarious liability claims be pleaded as a separate cause of action.

 Honig, 339 F. Supp. 3d at 1347. At a minimum, each separate claim for relief must

 be pled in separate counts. See S-Fer Int’l, Inc. v. Stonesheets, LLC, 2016 WL

 8808749, at *3 (S.D. Fla. July 22, 2016) (dismissing owner under alter ago theory).

 Plaintiff does not do this. Plaintiff still impossibly commingles the Defendants and

 the allegations against them throughout the Complaint. See Gharfeh v. Carnival

 Corp., 309 F. Supp. 3d 1317, 1323-24 (S.D. Fla. 2018) (dismissing in part

 “commingled claims for vicarious liability”).

       Plaintiff’s claims against Ms. Engelhardt also fail because Plaintiff still does

 not allege any facts showing that Ms. Engelhardt either (1) can be held vicariously

 liable for the acts of Engelhardt & Co. or (2) can be held personally liable under an

 alter ego theory. The claims against Ms. Engelhardt should be dismissed. See HCE

 Group, 2011 WL 13228098, at *4 (dismissing claims against owner where owner

 is “shielded from personal liability absent circumstances warranting piercing the

 corporate veil”); S-Fer Int’l, 2016 WL 8808749, at *4 (conclusory allegations that

 owner controlled or dominated company are insufficient); Honig, 339 F. Supp. 3d

 at 1348 (dismissing claims against principal for lack of factual allegations);

 Orginsky v. Paragon Props. of Costa Rico LLC, 784 F. Supp. 2d 1353, 1373 (S.D.


                                          24
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 26 of 27 PageID 334




 Fla. 2011) (plaintiff failed to allege facts that owner “dominated and controlled”

 company); Goldschmidt, 571 F. So. 2d at 423 (requiring plaintiff to plead ultimate

 facts supporting vicarious liability claim).

                                   CONCLUSION

       For the foregoing reasons, Defendants respectfully requests that the Court

 dismiss this action with prejudice, award it its costs, and grant such other relief as

 may be deemed just and proper.

                    LOCAL RULE 3.01(g) CERTIFICATION

       I HEREBY CERTIFY that, pursuant to Local Rule 3.01(g), I conferred with

 opposing counsel concerning the matters set forth in this Motion and Plaintiff

 opposes the relief sought herein.


  Dated: July 20, 2021               Respectfully submitted,

                                     STUMPHAUZER FOSLID SLOMAN
                                     ROSS & KOLAYA, PLLC
                                     Two South Biscayne Boulevard, Suite 1600
                                     Miami, FL 33131
                                     Telephone: (305) 614-1400
                                     Facsimile: (305)614-1425

                                     /s/ Ian M. Ross ______
                                     IAN M. ROSS
                                     Florida Bar No. 091214
                                     iross@sfslaw.com
                                     JORGE A. PEREZ SANTIAGO
                                     Florida Bar No. 91915
                                     jperezsantiago@sfslaw.com
                                     electronicservice@sfslaw.com

                                     Counsel for Defendants




                                           25
Case 8:20-cv-01425-MSS-AAS Document 47 Filed 07/20/21 Page 27 of 27 PageID 335




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 20th day of July, 2021, I electronically filed

 the foregoing with the Clerk of Court using the CM/ECF system, causing a copy of

 the foregoing document to be served on all counsel of record via Notice of

 Electronic Filing.

                                       /s/ Ian M. Ross___
                                        IAN M. ROSS

                              SERVICE LIST
                        Colceriu v. Barbary, et al.
                    Case No. 8:20-cv-01425-MSS-AAS
          United States District Court, Middle District of Florida

  Bogdan Enica
  Bogdan Enica, Esq.
  66 W. Flagler Street, Suite 900
  Miami, FL 33130
  786-588-4758
  Email: b.enica@fashion.law

  Counsel for Plaintiff




                                        26
